 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                 )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                          RECOMMENDATION, AND DENYING
                                                    )   DEFENDANTS’ MOTION TO DECLARE
                                                    )   PLAINTIFF A VEXATIOUS LITIGANT AND
14   CLARK, et.al.,
                                                    )   POST SECURITY
15                  Defendants.                     )
                                                    )   [ECF Nos. 56, 61, 63]
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On December 13, 2019, the Magistrate Judge issued a Findings and Recommendation
22   recommending that Defendants’ motion to declare Plaintiff a vexatious litigant and post security be
23   denied. (ECF No. 63.) The Findings and Recommendation was served on Plaintiff and contained
24   notice that objections were due within twenty-one days. (Id.) No objections were filed and time to do
25   so has now expired.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
28   Recommendations to be supported by the record and by proper analysis.
                                                        1
 1            Based on the foregoing, it is HEREBY ORDERED that:

 2            1.    The Findings and Recommendations filed on December 13, 2019, are adopted in full;

 3                  and

 4            2.    Defendants’ motion to declare Plaintiff a vexatious litigant and post security (ECF No.

 5                  56) is DENIED; and

 6            3.    Plaintiff’s motion to file a surreply (ECF No. 61) is denied as moot.

 7
 8   IT IS SO ORDERED.

 9   Dated:    February 20, 2020
                                                 SENIOR DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
